Citation Nr: 9903680	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.  The veteran also had a period of active duty for 
training from August 1964 to December 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1993 rating decision by the San Diego, California 
RO.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral defective hearing and 
tinnitus.

The evidence of record indicates that the veteran underwent 
VA examinations in August 1997 and September 1997.  The 
evidence of record also indicates that the VA's Chief of 
Audiology and Speech Pathology Service in San Diego (Chief of 
Audiology) reviewed the veteran's records in February 1998 
and April 1998.  The reports of examination and statements 
from the Chief of Audiology contain conflicting opinions as 
to whether the veteran's defective hearing and tinnitus are 
related to his noise exposure during active service.  
Specifically, in August 1997, the examining audiologist 
stated that the veteran's hearing loss was inconsistent with 
his history of aircraft noise exposure.  In September 1997, 
the examining physician noted a diagnosis of "[m]ild 
bilateral high frequency sensorineural hearing loss 
consistent with noise exposure while in the service."  In a 
February 1998 opinion, the Chief of Audiology stated that 
"there is no relationship between hearing loss [and the 
veteran's] military service."  In an April 1998 opinion, the 
Chief of Audiology stated that "there is no relationship 
between [the veteran's] current claim of tinnitus and his 
military service based on available documentation."

In addition, the Board notes that the statement of the case 
(SOC) and supplemental statements of the case (SSOC) provided 
to the veteran did not include mention of the regulation 
pertaining to hearing loss (38 C.F.R. § 3.385) and a 
discussion thereof.  According to 38 C.F.R. § 19.29, a SOC 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board.  It must 
contain a summary of the applicable laws and regulations, 
with appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  Because the SOC and SSOC issued to the veteran in 
the present appeal did not contain a discussion of the 
regulation pertaining to hearing loss, remand is also 
required to ensure him full procedural due process of law. 

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  Arrangements should be made to have 
the veteran undergo a VA audiological 
examination in order to ascertain the 
nature and extent of any hearing loss and 
tinnitus found to be present.  The 
examiner should thoroughly review the 
claims folder prior to the examination, 
and express an opinion as to (a) whether 
it is at least as likely as not that any 
currently found hearing loss is related 
to the veteran's noise exposure during 
active service and, (b) whether it is at 
least as likely as not that any currently 
found tinnitus is related to the 
veteran's noise exposure during active 
service.  To the extent possible, all 
findings and opinions should be 

reconciled with the evidence already of 
record (including August 1997 and 
September 1997 VA examination reports and 
February 1998 and April 1998 opinions by 
the VA's Chief of Audiology) and the 
examiner should provide the reasoning 
behind his/her opinions.  If an opinion 
cannot be rendered without resort to mere 
conjecture, the examiner should so state 
for the record. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should re-adjudicate 
the veteran's claims.  If either claim is 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case that includes all 
of the applicable law and regulations, to 
include 38 C.F.R. § 3.385.  The veteran 
should be given the applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


